         Case 1:19-cv-00461-TNM Document 11 Filed 06/27/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  EQUITY FORWARD,

                 Plaintiff,

          v.
                                                              Civ. A. No. 19-0461 (TNM)
  U.S. DEPARTMENT OF HEALTH &
  HUMAN SERVICES,

                 Defendant.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s May 29, 2019 Minute Order, the parties, by and through their

undersigned counsel, respectfully submit the following joint status report and proposed schedule

for this Freedom of Information Act (“FOIA”) matter:

       This action involves six separate FOIA requests submitted by Plaintiff Equity Forward to

the U.S. Department of Health & Human Services (“HHS”) between October 5, 2018, and

December 6, 2018.

       On May 14, 2019, the parties exchanged information and proposals regarding revised

search terms and other efforts to narrow the volume of potentially responsive records to be

reviewed by the agency. On June 26, 2019, HHS provided Plaintiff with the results of the

revised searches, including updated page counts, for 5 of the 6 requests. For Request #5 (2019-

00344-FOIA-OS), HHS reported that the revised search was incorrectly executed, and the

agency is working with its search contractor to conduct an appropriate search for the request as

narrowed by Plaintiff.

       On June 27, 2019, the parties’ counsel held a meet-and-confer teleconference. On that

call, the parties agreed that they will continue to negotiate regarding additional ways to revise the
         Case 1:19-cv-00461-TNM Document 11 Filed 06/27/19 Page 2 of 3



search and/or narrow the number of records potentially responsive to Request #6 (2019-00342-

FOIA-OS), which remains unexpectedly large. HHS also agreed that for the five requests being

processed by the Office of the Secretary (OS), HHS is willing to prioritize review of the requests

in the order requested by Plaintiff. Shortly after the call, Plaintiff provided HHS with its

preferred order of review for the three OS requests that are currently ready for review (Request

#1, 2019-00127-FOIA-OS, Request #2, PHS 19-0180-FOIA, and Request #3, 2019-00285-

FOIA-OS).

       The parties also agreed that on or before July 9, 2019, HHS will notify Plaintiff of its

proposed processing rate for review of the potentially responsive records, so that the parties can

attempt to reach an agreement on that issue.

       Based on the foregoing, the parties propose that the Court direct the parties to file another

joint status report with an update on the parties’ ongoing negotiations and a proposed schedule

for further proceedings on or before August 2, 2019.


Dated: June 27, 2019                               Respectfully submitted,

  /s/ Sara Kaiser Creighton                        JESSIE K. LIU
 Sara Kaiser Creighton                             D.C. Bar 472845
 D.C. Bar No. 1002367                              United States Attorney

 AMERICAN OVERSIGHT                                DANIEL F. VAN HORN
 1030 15th Street NW, B255                         D.C. Bar 924092
 Washington, DC 20005                              Chief, Civil Division
 (202) 869-5245
 sara.creighton@americanoversight.org              By: /s/ Daniel P. Schaefer
                                                   DANIEL P. SCHAEFER
 Counsel for Plaintiff Equity Forward              D.C. Bar 996871
                                                   Assistant United States Attorney
                                                   555 4th Street, N.W.
                                                   Washington, D.C. 20530
                                                   Tel: (202) 252-2531
                                                   E-mail: Daniel.Schaefer@usdoj.gov

                                                   Counsel for Defendant


                                                  2
          Case 1:19-cv-00461-TNM Document 11 Filed 06/27/19 Page 3 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  EQUITY FORWARD,

                  Plaintiff,

          v.
                                                                 Civ. A. No. 19-0461 (TNM)
  U.S. DEPARTMENT OF HEALTH &
  HUMAN SERVICES,

                  Defendant.


                                        PROPOSED ORDER

        In light of the parties’ joint status report, it is hereby ORDERED that the parties shall

file a further joint status report discussing, inter alia, the status of the parties’ negotiations and a

proposed schedule for further proceedings on or before August 2, 2019.




Date                                                    United States District Judge
